Title: To James Madison from James Eaton, 2 December 1805
From: Eaton, James
To: Madison, James


          ¶ From James Eaton. Letter not found. 2 December 1805. Acknowledged in Daniel Brent to Eaton, 1[0?] Dec. 1805, as an inquiry about Eaton’s two impressed sons, in which Brent stated: “The Secy of State has duly received your letter of the 2d inst in relation to John & Wm Eaton, your two Impressed Sons, and enclosing sundry Documents concerning them, of the sufficiency of which you wish to be informed. I am directed to signify to you, in reply, that authenticated Copies of the papers in these two Cases, which were sent hither in June last by Mr Hodge, a Notary Public at Newburyport, containing the substance of those now sent by you, were forwarded in the same month from this Department to Mr James M Henry our Agent at Kingston, Jamaica, with a request that he would do all in his power to procure the discharge of the persons to whom they related. But Mr Henry being unluckily at that time on a visit to this Country, a Circumstance unknown to this Departmt., these papers failed in producing the desired effect, and they were returned to this Department. As it is to be presumed, however, that he is now at Kingston, other Copies of them will be sent to him, and Copies will likewise be sent to Genl Wm Lyman, our Agent in London” (DNA: RG 59, DL, vol. 15; 1 p.; addressed to Eaton at “Salisbury, near Newburyport”).
        